Exhibit 10.2

ASTRONOVA, INC.

2018 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into as of                                  (the “Grant Date”) by and between
AstroNova, Inc. (the “Company”) and                                  (the
“Grantee”). Any capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan (as defined herein).

WHEREAS, the Company has adopted the Company’s 2018 Equity Incentive Plan (the
“Plan”) pursuant to which Awards of Restricted Stock Units may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Award of Restricted Stock Units
provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.    Restricted Stock Units Awarded. Pursuant to Section 8 of the Plan, the
Company hereby issues to the Grantee on the Grant Date an award consisting of
                         Restricted Stock Units (each, an “RSU” and,
collectively, the “RSUs”). Each RSU represents the right to receive one share of
the Company’s common stock, $0.05 par value (the “Common Stock”), subject to the
terms and conditions of this Agreement and the Plan.

2.    Vesting.

(a)    Subject to Sections 4 and 5, the Grantee shall become vested in the right
to receive the RSUs in four (4) equal annual installments in accordance with the
following schedule (each a “Vesting Date”):

 

Vesting Date

 

Number of Shares Vesting on Date

         

Except as provided in Section 5, if the Grantee ceases to provide Service to the
Company for any reason or no reason, with our without Cause, prior to the
respective Vesting Date, the Grantee will forfeit the unvested RSUs.

(b)     Effect of Forfeiture. Neither the Company nor any Subsidiary will have
any further obligations to the Grantee under this Agreement to the extent any of
the Grantee’s RSUs are forfeited.

 

1



--------------------------------------------------------------------------------

3.    Delivery of Stock Certificates.

(a)    As soon as practicable after the Vesting Date of any RSUs, and consistent
with Section 409A of the Code, the Company shall issue and deliver to the
Grantee, or the Grantee’s beneficiary or estate as the case may be, Common Stock
representing the number of shares of Common Stock equal to the number of vested
RSUs, which shall be issued either (i) in certificate form or (ii) in book-entry
or electronic form, registered in the name of the Grantee. All certificates
representing Common Stock shall contain the legend(s) referenced in Section 4
hereof. The number of shares delivered shall be net of the number of shares
withheld, if any, pursuant to Section 8. The Company shall not be required to
deliver any fractional share of Common Stock, but will make a cash payment in
lieu thereof equal to the Fair Market Value (determined as of the applicable
Vesting Date) of the fractional share to which the Grantee or the Grantee’s
beneficiary or estate, as the case may be, is entitled to hereunder. No payment
will be required from the Grantee upon the issuance or delivery of shares of
Common Stock except that any amount necessary to satisfy applicable federal,
state or local tax requirements shall be withheld or paid promptly in accordance
with Section 8.

(b)    If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the RSUs upon his “separation from
service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of: (i) the date that is
six months following the Grantee’s separation from service and (ii) the
Grantee’s death.

4.    Transfer Restrictions.

(a)    The Award granted hereunder to the Grantee may not be sold, assigned
transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.

(b)    Except for authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable or deliverable to the Grantee
as a result of the vesting of the RSU, as permitted by Section 8(b)(ii) hereof,
the Grantee may not sell, transfer, pledge or otherwise encumber more than fifty
percent (50%) of the Common Stock issued upon vesting of the RSUs unless and
until the earlier of (a) the date on which the Grantee meets the ownership level
of Common Stock specified for such Grantee in the Company’s stock ownership and
retention guidelines, as the same may be amended from time to time in the
discretion of the Board, and (b) the date on which the Grantee is no longer
subject to the Company’s stock ownership and retention guidelines, as the same
may be amended from time to time in the discretion of the Board. Any and all
certificates representing shares of Common Stock issued hereunder shall have
appropriate legends evidencing such transfer restrictions.

5.    Change In Control.

(a)    Notwithstanding anything herein to the contrary, in the event that a
Change in Control (as defined in the Plan) occurs prior to the Final Vesting
Date, then:

 

2



--------------------------------------------------------------------------------

  (i) In the event that the Acquiring Corporation, in connection with the Change
in Control, elects to assume the Company’s rights and obligations under any
unvested RSUs or substitute for any of the unvested RSUs substantially
equivalent awards in accordance with Section 11.1 of the Plan, and, prior to the
Final Vesting Date, (A) the Company or the Acquiring Corporation terminates
Grantee’s employment for any reason other than Cause, death or Disability or
(B) the Grantee voluntarily terminates employment for Good Reason, any unvested
RSUs will become vested as of the date of such termination; and

 

  (ii) In the event that the Acquiring Corporation elects not to assume the
Company’s rights and obligations under any unvested RSUs or substitute for any
of the unvested RSUs substantially equivalent awards in connection with a Change
in Control, any unvested RSUs will become vested pursuant to Section 11.1(b) of
the Plan.

(b)    When used in this Section 5, the following terms have the meanings set
forth below:

 

  (i) “Change in Control Date” means the date on which a Change in Control is
consummated.

 

  (ii) “Final Vesting Date” means the fourth anniversary of the Grant Date.

 

  (iii) “Good Reason” means (A) without the Grantee’s prior written consent,
assignment to the Grantee of duties materially inconsistent in any respect with
his position, authority, duties or responsibilities, annual base salary or
target bonus when compared with the same immediately prior to the Change in
Control Date or if any change in the same is hereafter made in anticipation of a
Change in Control or potential Change in Control, when compared with the same
immediately before such change; (B) without the Grantee’s prior written consent,
reduction in the Grantee’s annual base salary, target bonus or benefits when
compared with the same immediately prior to the Change in Control Date, other
than a reduction of fringe benefits required by law or applicable to all
employees generally; or (C) assignment of the Grantee, without his prior written
consent, to a place of business that is not within twenty-five miles of the
Grantee’s current place of business. Notwithstanding the foregoing, no such
event shall constitute “Good Reason” unless (1) Grantee shall have given written
notice of such event to the Company within ninety (90) days after the initial
occurrence, (2) the Company shall have failed to cure the condition constituting
Good Reason within thirty (30) days after expiration of such cure period, and
(3) Grantee terminates employment within thirty (30) days after expiration of
such cure period.

6.     Rights as Shareholder. The Grantee shall not have any rights of a
shareholder of the Company holding shares of Common Stock, unless and until the
RSUs vest and are settled by the issuance of such shares of Common Stock.
Notwithstanding the foregoing, with respect to any vested RSUs, the Grantee
shall have the right to participate in any dividend on the Common Stock that has
a record date on or after the Vesting Date for such RSUs.

 

3



--------------------------------------------------------------------------------

7.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the RSUs shall be adjusted as
contemplated by Section 10 of the Plan.

8.    Tax Liability and Withholding.

(a)    The Grantee acknowledges and agrees that the Company and its Subsidiaries
have the right to deduct from payments of any kind otherwise due to Grantee any
federal, state or local taxes of any kind required by law to be withheld with
respect to the grant or vesting of RSUs hereunder.

(b)     The Committee may permit the Grantee to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of such means:

 

  (i) tendering a cash payment;

 

  (ii) authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the RSUs; provided, however, that the Fair Market Value
of any shares of Common Stock withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates (unless a higher withholding rate is
permissible without adverse accounting consequences); or

 

  (iii) delivering to the Company previously owned and unencumbered shares of
Common Stock.

Any shares of Common Stock withheld in accordance with this Section 8 shall be
treated as if issued and sold by the Grantee when determining the share
retention requirements applicable to the Grantee under the share ownership
and/or retention requirements of this Agreement (including Section 4 hereof)
and/ or guidelines of the Company.

(c)    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (i) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the RSUs or the subsequent sale of any
shares; and (ii) does not commit to structure the RSUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items.

9.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

10.     No Impact on Other Benefits. The value of the Grantee’s RSUs is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

11.     Employment not Guaranteed. This Agreement shall not create any right in
the Grantee to continue in the Company employ for any specific length of time,
nor does it create any other rights in the Grantee or obligations on the part of
the Company, except those set forth in this Agreement.

12.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement as of the
day and year first above written.

 

ASTRONOVA, INC. By:     Name:   Title:    

 

   

 

Grantee

 

6